Citation Nr: 0713766	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for status post crush 
injury to the right third and fourth distal phalanx, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to December 1974 as well as various periods with 
the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

The case was brought before the Board in October 2004 and 
July 2006, at which time the claim was remanded to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
veteran in the development of his claim.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.  


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  The veteran's right hand crush injury residuals are 
manifested primarily by subjective complaints of pain and 
numbness in the right long and ring fingers with no 
limitation of motion or function.

3.  The veteran's condition does not present an exceptional 
or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
status post crush injury to the right third and fourth distal 
phalanx have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 
7804, 7805 (2002); 38 C.F.R. § 4.71a, DCs 5226, 5227 (2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, DCs 7804, 7805 (2006); 38 
C.F.R. § 4.71a, DCs 5229, 5230 (2006).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran suffered an accident in March 1988 while in 
active duty for training with the Army National Guard where 
his right long and ring fingers were crushed under a metal 
box severing the tips of the fingers.  The veteran underwent 
two reconstructive surgeries on the fingers also in attempts 
to prevent nerve damage.  The veteran argues that ever since 
the accident his condition causes him great pain and 
significantly interferes with his occupation.  Specifically, 
he claims inhibitions with writing, lifting heavy objects, 
and performing basic daily chores such as bathing and 
shaving.  The veteran also alleges he has missed considerable 
amounts of work days due to pain in his hand and inability to 
write.  

The veteran alleges he should be given a higher disability 
rating due to the occupational interference or, in the 
alternative, he should be afforded separate disability 
ratings for each finger affected. 

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Here, there are multiple diagnostic codes designated for 
scars, located under DCs 7801-7805, depending on the 
location, size and severity of the scar. 38 C.F.R. § 4.118, 
DCs 7801-7805.  The RO rated the veteran's right hand injury, 
to include the right long and ring fingers, under DC 7804, 
for superficial scars painful on examination.  See generally 
38 C.F.R. § 4.118, DC 7804 (2006).  

Alternatively, scars may be rated under DC 7805, which calls 
for a disability rating based on limitation of function of 
affected part by analogy.  See 38 C.F.R. § 4.118, DC 7805.  
Specifically, limitation of motion of the long and ring 
fingers are currently rated under 38 C.F.R. § 4.71a, DC 5229 
and DC 5230 respectively.  Multiple digits may also be rated 
together, if more advantageous.  This will be discussed more 
thoroughly below.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disorders as well as the rating criteria for evaluating 
impairment of a single finger.  See 67 Fed. Reg. 49590 (July 
31, 2002) (skin disorders); 67 Fed. Reg. 48784-48787 
(July 26, 2002) (single finger impairments).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes to the period on or after the 
effective dates of the new regulations.  However, the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO considered both the old and the new regulations 
pertaining to skin disorders and single finger impairments in 
June 2002 and August 2006 Statements of the Case and provided 
the old and new rating criteria (respectively) in accordance 
with the Board's July 2006 Remand.  Therefore, the veteran 
and his representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to those regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The medical records indicate the veteran injured his right 
hand in March 1988 where he fractured his right middle, ring 
and little finger as well as "volar oblique amputation" of 
the tips of the right middle and ring fingers.  At that time, 
he underwent reconstructive surgery where finger flaps were 
attached to replace the severed areas.  The veteran was 
awarded a 10 percent disability rating for his two right 
fingers.

The medical records since the veteran's increased rating 
claim, March 2000, are indicative of minimal residuals from 
the 1988 injury.  Specifically, the veteran underwent 
multiple VA examinations in April 1999, January 2002 and most 
recently February 2006 all indicative of minimal objective 
residuals.  It is also noteworthy that the veteran's VA 
outpatient treatment records, though voluminous, are nearly 
silent as to any complaints or treatments for his right hand 
or right fingers.  There is no other medical evidence that 
supports any on-going treatment for this disability.

The April 1999 examiner found the veteran to have minimal 
irregularity tuft of the 3rd and 4th distal phalanx, confirmed 
by x-ray.  The examiner noted the veteran's scars were not 
tender to palpation and produced "minimal deformity."

Similarly, the January 2002 examiner found no anatomical 
defects with the veteran's right hand and July 2002 x-rays 
were within normal limits.  At that time, the examiner 
indicated the veteran's range of motion of all fingers to be 
from 0 degrees extension to 90 degrees flexion, which is the 
normal range.

Most recently, the veteran underwent a VA examination in 
February 2006 where the examiner found as follows:

[The veteran] has normal [range of motion] on the distal 
phalanx of the right long and ring finger with no 
objective painful motion. On the tips of the right long 
and ring finger he has eczema with dry skin.

The examiner noted the veteran's subjective complaints of 
arthritis, painful motion, loss of strength and dexterity and 
overall limited function of his right hand.  On physical 
examination, however, the examiner found no amputation, no 
ankylosis, no deformity of any right finger, normal hand 
strength and dexterity and overall no evidence of limitation 
of motion or pain on motion.  The examiner noted the 
veteran's reported history of arthritis, but on x-ray found 
no evidence of degenerative joint disease.  In short, none of 
the veteran's subjective complaints could be confirmed by 
physical examination and objective testing. 

As stated above, the RO rated the veteran's disability under 
Diagnostic Code 7804.  Under the old regulations, DC 7804 
provided for a 10 percent rating where a superficial scar 
proved to be tender and painful on objective demonstration, 
even though the location may be on tip of the finger or toe, 
and the rating may exceed the amputation value for the 
limited involvement. 38 C.F.R. § 4.118, DC 7804 (2002).  
Currently, DC 7804 similarly provides for a 10 percent rating 
of a superficial scar proven to be painful on examination 
even where the scar is on the tip of a finger or toe and 
amputation of the part would not warrant a compensable 
evaluation. 38 C.F.R. § 4.118, DC 7804 (2006).  DC 7804 
further provides that "superficial" scars are those not 
associated with underlying soft tissue damage. Id.   Neither 
the old or new DC 7804 provide for a rating greater than 10 
percent.

Under both the old and new criteria, Diagnostic Code 7805 for 
scars called for a rating based on the limitation of function 
of affected part.  Prior to August 2002, the regulations did 
not provide for compensable ratings for the limitation of 
function of the right long finger or right ring finger, with 
the exception of a 10 percent rating assigned for a 
completely ankylosed (frozen) long finger.  See 38 C.F.R. § 
4.71a, DC 5226 and 5227 (2002).  

Under the new regulations, limitation of function of the 
right long finger is rated under DC 5229 and limitation of 
function of the right ring finger is rated under DC 5230.  38 
C.F.R. § 4.71a, DC 5229, 5230 (2006).  DC 5229 provides for a 
10 percent rating where the long finger extension is limited 
by more than 30 degrees or there is a gap of one inch or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible. Id. 
at 5229.  DC 5230 does not provide a compensable rating for 
any limitation of motion for the right ring finger.  Id. at 
DC 5230.  Neither diagnostic code, additionally, provides for 
a rating greater than 10 percent for limitation of motion to 
the right long or ring finger. Id. 

The medical evidence does not support a compensable 
evaluation under DC 5229 or 5230.  That is, there is no 
evidence of any limitation of motion in either finger nor is 
there evidence of a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible.  Rather, the 
medical evidence consistently indicates full range of motion 
of all fingers.  Even if rated separately, therefore, the 
right long and middle fingers would not warrant a combined 
rating greater than 10 percent.  

In short, the diagnostic codes referenced above, whether old 
or new, simply do not provide for a rating greater than 10 
percent.  

The Board also considered the veteran's argument that he 
should be assigned two separate 10 percent ratings under DC 
7804 for each right finger affected by the crush injury.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  That 
simply is not the case here.  The veteran's disability is the 
result of one injury.  The symptomatology associated with his 
right long and ring fingers, moreover, clearly overlap with 
each other.  That is, the veteran complains of pain, 
numbness, weakness and an inability to use his right hand in 
general for common functions such as writing, shaving and 
lifting heavy objects.  Although the veteran feels he should 
be compensated for each finger individually, he has never 
offered any argument as to what symptomatology solely affects 
one finger versus the other.  The medical evidence, moreover, 
does not support separate symptomatology for each finger.  
Rather, the manifestations resulting from the 1988 injury 
have consistently been described by medical examiners and the 
veteran as affecting the veteran's right hand in general and 
the right long and ring fingers in particular.  Separate 
ratings under DC 7804 would clearly be duplicative because 
the symptomatology clearly overlaps and, therefore, is not 
warranted in this case.  Id.

Alternatively, as stated above, multiple digits on one hand 
may be rated together if more favorable.  In this case, the 
only diagnostic code under the old or new regulations that 
provides for a rating greater than 10 percent for the right 
long and ring fingers is where there is a showing of 
unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5219 (2002) 
(2006).  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The veteran is able to move 
his fingers, albeit with subjective complaints of pain, so 
they are clearly not ankylosed. 

It is noteworthy that the Diagnostic Codes related to 
amputations of the long and ring fingers, individually and 
combined, are not applicable here.  See 38 C.F.R. § 4.71a, 
DCs 5149, note (c), 5154 and 5155.  Note (c) explains that 
amputations at distal joints, or through distal phalanges, 
other than negligible losses, will be rated as prescribed for 
favorable ankylosis of the fingers. (Emphasis added).  In 
this case, although the 1988 medical records of the original 
injury indicate the tips of the veteran's right long and ring 
fingers were severed, subsequent medical records are 
indicative of minimal deformity and no anatomical defects.  
Indeed, the most recent VA examination from February 2006 
specifically found no amputation.  To the extent that part of 
the veteran's right long and ring fingers were "amputated" 
in the 1988 injury, the current medical evidence is 
indicative of, at the most, "negligible losses" and, 
therefore, the DCs 5149, 5154 and 5155 are not applicable 
here.

Similarly, the only diagnostic codes for scars that provide 
for a rating greater than 10 percent under the old and new 
regulations are also not applicable in this case.  
Specifically, other skin diagnostic codes, to include DC 7800 
and 7801 provide for a rating greater than 10 percent where 
the scar causes disfigurement of the head, face or neck or is 
of an excessive size.  That is not the case here. 

The Board notes, in general, evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. §§ 4.45 and 4.49.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   The Court has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use." Id.  However, any such functional loss 
must be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2005).

Here, although the veteran was not ultimately rated under a 
diagnostic code involving limitation of motion, such criteria 
were considered by the RO.  Accordingly, functional loss is 
also considered here.  As explained above, although the 
veteran complains of manifestations in his right hand to 
include weakness, numbness, loss of strength and dexterity 
and limitation of motion, the manifestations could not be 
objectively confirmed.  Rather, the medical evidence shows 
the veteran underwent reconstructive surgery shortly after 
the 1988 accident and, aside from subjective complaints, has 
no appreciable residuals.  The veteran demonstrated full 
range of motion of all fingers and has minimal (if any) 
deformity of his right long and ring fingers.  

Indeed, the February 2006 VA examiner specifically opined as 
follows, "He was not additionally limited by pain, fatigue, 
weakness, lack of endurance following repetitive use of the 
right hand long and ring fingers on today's exam."  The 
medical evidence does show consistent subjective complaints 
of pain and diminished right hand use, but this is already 
compensated by the current rating.  This is further explained 
above.

The Board concludes that, regardless of which set of rating 
criteria are applied, the objective medical evidence does not 
warrant a rating greater than 10 percent.  See 38 C.F.R. § 
4.7 (2006).  The Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor; however, the 
preponderance of the evidence is against the assignment of a 
rating greater than 10 percent.

Extra-Schedular Considerations

The veteran argues that due to his right hand injury he has 
missed considerable amounts of work due to times of acute 
pain limiting his ability to write, lift heavy objects and 
perform regular daily functions such as shave.  These effects 
on his occupation and daily life are noted in the February 
2006 examination as well as in several statements submitted 
by the veteran throughout the pendency of this appeal.  It 
appears as though the veteran is raising the question of an 
extraschedular rating.  

The RO considered whether an extraschedular rating is 
appropriate for the veteran's right fingers/hand condition in 
the February 2002 rating decision and subsequent statements 
of the case and, therefore, the veteran's due process rights 
are not violated by the Board's consideration here.  

An extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

Here, although past VA examiners have noted the veteran's 
complaints of limitation of function and pain, none have been 
able to objectively confirm such limitations.  The February 
2006 VA examiner, most recently, found normal range of motion 
and no evidence of loss of strength or dexterity or further 
limitation of function due to pain on repetitive motion.  The 
veteran's complaints were noted, but could not be objectively 
appreciated.  Indeed, the examiner noted the veteran 
currently works full time and is categorized as a "good" 
employee.  There is no evidence to verify the veteran's claim 
of missed work due to his right hand.

The veteran's outpatient treatment records, moreover, 
although voluminous, are virtually silent as to any treatment 
or complaints for his right fingers/hand.  The medical 
evidence simply does not show on-going treatment or 
complaints regarding his right fingers/hand.  

Although the Board sympathizes with the veteran's description 
of his pain and limitation of function, the veteran does not 
have an "exceptional or unusual" disability.  He is 
employable for any type of work that is not physically 
strenuous or requires excessive use of his right upper 
extremity and has, in fact, obtained such employment.  There 
is no competent and objective evidence of record which 
indicates that the veteran's disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  His symptoms consist 
mainly of subjective complaints of chronic pain and some 
limitation of function, which is the type of impairment 
contemplated in the disability rating that has been assigned.  
In other words, he does not have any symptoms from his 
service-connected disorder that are unusual or different from 
those contemplated by the schedular criteria.  

While the veteran has asserted that this disability causes 
pain and impairment, such impairment is contemplated in the 
disability rating that has been assigned.  The Board is not 
disputing that the veteran's condition affects his social, 
occupational and daily life.  Clearly, it does.  However, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's right fingers/hand condition has resulted in some 
occupational limitations, such limitations are part of the 
consideration in assigning him a 10 percent disability 
rating.  

Thus, there is no basis for consideration of an 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
higher rating for the veteran's right long and ring fingers.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in January 2001, November 2004 and April 2005.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The April 2005 
letter told him to provide any relevant evidence in his 
possession.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Since the RO assigned the 10 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination, 
most recently, in February 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's condition since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to an increased evaluation for status post crush 
injury to the right third and fourth distal phalanx, 
currently rated as 10 percent disabling, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


